DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 9 to 12, filed 01/04/2021, with respect to the rejection(s) of claim(s) 15-34 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication 20170360306 granted to Narasimhan et al. in view of U.S. Patent Publication 20090163787A1 granted to Mannheimer et al. in yet further view of US20110109329A1 granted to Diebold et al.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has not pointed out where support for these claims could be found. The examiner is unable to find support for the following limitations in the application as originally filed. “wherein the value satisfies the threshold when the first sum exceeds the second sum”; “the value satisfies the threshold when the first sum exceeds the second sum by a predefined value”; “the value corresponds to a difference between the first sum and the second sum”; and “the value corresponds to a ratio of the first sum to the second sum.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20170360306 granted to Narasimhan et al. (hereinafter “Naransimhan”) in view of U.S. Patent Publication 20090163787A1 granted to Mannheimer et al. (hereinafter “Mannheimer”) in yet further view of US20110109329A1 granted to Diebold et al. (hereinafter “Diebold”).
Regarding claim 15, Naransinhan discloses a wearable device (e.g. abstract, para 0014 “wrist-worn”, “device 74”) comprising: a housing (e.g. para 0102 “a housing 76”) having a biometric sensor (e.g. para 0102 “The housing 76 may include recessed surfaces/slots 82 for receiving a sensor array and corresponding recessed surfaces/slots 84 for receiving sensor leads of a received sensor array.”) and a power source (e.g. para 0089; (The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)), a strap coupled to the housing (e.g. para 0103 “Slots 80 may be configured to receive a wrist strap for coupling the device 74 to a wrist of the user”, para 0097 “wrist strap 64”, fig. 6) and positionable between a closed position to hold the housing against a body of a user and an open position to release the housing from the body of the user (e.g. para 0098”); a plurality of signal generators (e.g. Fig. 16, Para 0137 “sensors 202”) movably coupled to at least one of the housing or the strap (e.g. para 0137 “pressure sensors 202 that may be coupled with one of a plurality of actuators 204. The actuators 204 may be supported adjacent the wrist by a strap 206”; para 0014 “The wrist-worn device may include an elongate band configured to be coupled to a wrist of a user.” and para 0062 “wrist-worn device straps may be manually tightened (e.g., a Velcro strap, adjustable strap, or the like etc.) or mechanically tightened (e.g.,  (e.g. paras 0137-0138 “Device 201 may include pressure sensors 202 that may be coupled with one of a plurality of actuators 204”, para 0133 “The actuators 192 may be configured to selectively and/or sequentially urge regions of the skin interface 196 adjacent the respective actuators 192 and disposed between the actuators 192 and the wrist against the wrist 186 of the user. The coupled pressure sensor 194 may measure pressure experienced between the actuators 192 and the wrist 186 and provide a respective pressure signal to a processer (not shown)”), the logic device to determine if respective ones of the signal generators are in the first position or the second position based on one or more signals from the signal generators (e.g. para 0138 “pressure signals may only be received and or processed from the advanced pressure sensors 202”), the logic device to electrically couple the power source and the biometric sensor in response to determining the value satisfies a threshold, and the logic device to electrically decouple the power source and the biometric sensor in response to determining the value does not satisfy the threshold, the threshold indicative of more than two of the signal generators being in the first position (e.g. para 0138 “activating two of the actuators 204 while the other two actuators 204 may not be 
Mannheimer teaches that it is known to have a wearable device comprising: a wearable housing (e.g. 10) having a sensor (e.g. 10A); a strap (e.g. Fig. 1; bandage-style sensor body 14) with movable signal generators (e.g. emitter 16 attached to body 10F, Fig. 7A), and to electrically couple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18), and the logic device to electrically decouple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18). This would allow the sensor(s) to be activated only upon proper application of the sensor(s) to the probe tissue site (e.g. para 0035). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Narasimhan with the teachings of Mannheimer to provide 
Naransinhan as modified by Mannheimer teach the limitations above but fail to disclose the signal generators to generate a first signal corresponding to a first binary value in response to being in the first position or a second signal corresponding to a second binary value in response to being in the second position, the second binary value different from the first binary value, the logic device to determine a value based on a combination of a first sum of the first binary values and a second sum of the second binary values. 
Diebold teaches a similar wearable device having a detector, implemented as one or more sensors, for measuring values of one or more physiological measured parameters associated with a body of a human or animal subject (e.g. abstract) and includes a binary marker may be generated from the measured values, indicating whether or not the measurement instrument is being worn as intended, i.e., watch_worn = 0 – watch is not worn; and watch_worn = 1 – watch is being worn (e.g. paras 0009-0011, 0050). This allows the watch to determine when the device is being worn properly by the user and make a distinction according to whether or not the measurement instrument resides on or in the body in its normal operating position, or, according to a more complex data acquisition scheme, two or more different operating positions may be detected and additional differentiated operating-position data may be supplied (e.g. para 0009). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Naransinhan as modified by Mannheimer with the teachings of Diebold to include using binary values to provide the predictable result of 


Regarding claim 16, Naransinhan as modified by Mannheimer and Diebold (hereinafter “modified Naransinhan”) discloses the wearable device of claim 15, Mannheimer teaches wherein the biometric sensor includes an optical heart rate monitor having a light emitting diode and a photo sensor (e.g. Fig. 2A, light emitter 16, detector 18).  

Regarding claim 17, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the logic device further includes a switch responsive to a command from the logic device to operate - between an open position when the value is less than the threshold and a closed position when the value is greater than the threshold (e.g. para 0138; it is noted that the device determines when two actuators are actuated) Mannheimer teaches the switch in the open position to electrically decouple the power source and the biometric sensor and the switch in the closed position to electrically couple the power source and the biometric sensor sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18). 

Regarding claim 18, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the housing defines a first side and a second side opposite the first side, the first side of the housing to engage the body part of the user when the wearable housing is strapped to the user (e.g. fig. 6).  

Regarding claim 19, modified Naransinhan renders the wearable device of claim 18 obvious as recited hereinabove, Naransinhan discloses using actuators 204, while Mannheimer teaches wherein the plurality of signal generators includes spring contacts (e.g. Para. 0041, leaf spring switch 42) positioned to protrude from the first side of the wearable housing (e.g. Fig. 3A).

Regarding claim 20, modified Naransinhan renders the wearable device of claim 19 obvious as recited hereinabove, Naransinhan discloses using actuators 204 positioned around a perimeter of the biometric sensor (e.g. figs 6 and 17) while Mannheimer teaches wherein the spring contacts (e.g. Para. 0041, leaf spring switch 42). 

Regarding claim 21, Naransinhan discloses at least one non-transitory computer-readable medium comprising instructions (e.g. para 0143) that, when executed, cause at least one processor to at least: determine if respective ones of a plurality of signal generators are in a first position, the ones of the plurality of the signal generators electrically coupled to a logic device via respective circuits, (e.g. paras 0137-0138 “Device 201 may include pressure sensors 202 that may be coupled with one of a plurality of actuators 204”, para 0133 “The actuators  the circuits separate from one another (e.g. para 0015 “pressure actuators may be individually actuated”); compare the ratio to a threshold position (e.g. para 0138 “activating two of the actuators 204 while the other two actuators 204 may not be actively urging respective regions of the skin interface 210 against the wrist.” it is noted that three or all four actuators could be activated to urge towards the wrist. para 0136), the signal generators carried by at least one of a housing or a strap (e.g. para 0103 “Slots 80 may be configured to receive a wrist strap for coupling the device 74 to a wrist of the user”, para 0097 “wrist strap 64”, fig. 6), the housing having a biometric sensor (e.g. para 0102 “The housing 76 may include recessed surfaces/slots 82 for receiving a sensor array and corresponding recessed surfaces/slots 84 for receiving sensor leads of a received sensor array.”) and a power source (e.g. para 0089; The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)), the strap positionable between a closed position to secure the housing against a body of a user and an open position to release the housing from the body of the user (e.g. para 0098”), the signal generators being movable relative to the at least one of the housing or the strap between the first position and a second position (e.g. fig. greater than two of the signal generators being in the first position (e.g. para 0138 “activating two of the actuators 204 while the other two actuators 204 may not be actively urging respective regions of the skin interface 210 against the wrist.” it is noted that three or all four actuators could be activated to urge towards the wrist. para 0136); in response to determining that the ratio satisfies the threshold, electrically connecting the power source and the biometric sensor; and in response to determining that the number of signal generators in the first position does not satisfy the threshold, electrically disconnecting the power source and the biometric sensor. Even though Narasimhan discuses using a threshold of sensors at a time which would generate the intended measurements while saving processing time, it fails to explicitly disclose electrically connect or electrically disconnect the power source and the biometric sensor. 
Mannheimer teaches that it is known to have a wearable device comprising: a wearable housing (e.g. 10) having a sensor (e.g. 10A); a strap (e.g. Fig. 1; bandage-style sensor body 14) with movable signal generators (e.g. emitter 16 attached to body 10F, Fig. 7A), and to electrically couple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or 
Naransinhan as modified by Mannheimer teach the limitations above but fail to disclose the signal generators to generate a first signal corresponding to a first binary value in response to being in the first position or a second signal corresponding to a second binary value in response to being in the second position, the second binary value different from the first binary value, the logic device to determine a value based on a combination of a first sum of the first binary values and a second sum of the second binary values. 
Diebold teaches a similar wearable device having a detector, implemented as one or more sensors, for measuring values of one or more physiological measured parameters associated with a body of a human or animal subject (e.g. abstract) and includes a binary marker may be generated from the measured values, indicating whether or not the 

Regarding claim 22, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 21 obvious as recited hereinabove, Naransinhan discloses wherein the instructions, when executed, further cause the at least one processor to control [the operation] (e.g. par 0138 “activating two of the actuators”), Mannheimer teaches a switch to change to a closed state to electrically connect the power source and the biometric sensor (e.g. fig. 2A-2B showing the switch being open and closed respectively).  

Regarding claim 23, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 22 obvious as recited hereinabove, Naransinhan discloses wherein the instructions, when executed, further cause the at least one processor to 

Regarding claim 24, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 21 obvious as recited hereinabove, Mannheimer teaches wherein the instructions, when executed, cause the at least one processor to electrically connect the power source and the biometric sensor by controlling a state of a transistor (e.g. para 0043, 0053 “in addition to contact measurements based on mechanical switches, optical measurements, and temperature, a sensor contact with the tissue may be determined from electrical properties inherent to certain sensing components; it is noted that the applicant’s own specification states that any of the transistors, a relay, a mechanical switch, and/or any other switch(es) or device(s) (e.g., electrical or mechanical) can be used to electrically couple or decouple the power source 110.).

Regarding claim 25, modified Naransinhan renders the at least one non-transitory computer- readable medium of claim 21 obvious as recited hereinabove, wherein the instructions, when executed, cause the at least one processor to obtain a heart rate of a user via the biometric sensor (e.g. para 0059), Mannheimer teaches the biometric sensor including optical heart rate monitor having a light emitting diode and a photo sensor (e.g. Fig. 2A, light emitter 16, detector 18).  

Regarding claim 26, Naransinhan discloses a method (e.g. para 0018) comprising: determining whether signal generators are in a first position or a second position (e.g. fig. 13, para 0123 “Each of the actuators 152 in the pressure actuator array 148 may be individually controlled to urge each of the pressure sensors 154 of the pressure sensor array 150 against a wrist/target artery of the user by different amounts.”), the signal generators electrically coupled to a logic device via respective circuits (e.g. paras 0137-0138 “Device 201 may include pressure sensors 202 that may be coupled with one of a plurality of actuators 204”, para 0133 “The actuators 192 may be configured to selectively and/or sequentially urge regions of the skin interface 196 adjacent the respective actuators 192 and disposed between the actuators 192 and the wrist against the wrist 186 of the user. The coupled pressure sensor 194 may measure pressure experienced between the actuators 192 and the wrist 186 and provide a respective pressure signal to a processer (not shown)”), the circuits separate from one another (e.g. para 0015 “pressure actuators may be individually actuated”); comparing a number of individual signal generators in the first position to a threshold (e.g. para 0138 “activating two of the actuators 204 while the other two actuators 204 may not be actively urging respective regions of the skin interface 210 against the wrist.” it is noted that three or all four actuators could be activated to urge towards the wrist. para 0136), the signal generators carried by at least one of a housing or a strap (e.g. para 0103 “Slots 80 may be configured to receive a wrist strap for coupling the device 74 to a wrist of the user”, para 0097 “wrist strap 64”, fig. 6), the housing having a biometric sensor (e.g. para 0102 “The housing 76 may include recessed surfaces/slots 82 for receiving a sensor array and corresponding recessed surfaces/slots 84 for receiving sensor leads of a received sensor array.”) and a power source (e.g. para 0089; The greater than two of the signal generators being in the first position (e.g. para 0138 “activating two of the actuators 204 while the other two actuators 204 may not be actively urging respective regions of the skin interface 210 against the wrist.” it is noted that three or all four actuators could be activated to urge towards the wrist. para 0136), in response to determining that the combination satisfies the threshold, electrically connect the power source and the biometric sensor; and in response to determining that the combination does not satisfy the threshold, electrically disconnect the power source and the biometric sensor. Even though Narasimhan discuses using a threshold of sensors at a time which would generate the intended measurements while saving processing time, it fails to explicitly disclose
Mannheimer teaches that it is known to have a wearable device comprising: a wearable housing (e.g. 10) having a sensor (e.g. 10A); a strap (e.g. Fig. 1; bandage-style sensor body 14) with movable signal generators (e.g. emitter 16 attached to body 10F, Fig. 7A), and to electrically couple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18), and the logic device to electrically decouple the power source and the biometric sensor (e.g. Para. 0032 and 0042 “A downstream medical device such as a monitor, discussed below, may process the signal in order to characterize the nature of the pressure and determine if the pressure is associated with a “sensor on” or “sensor off” state, among other determinations utilizing the signal”, or Para. 0033 A closing or opening of a circuit may control power to the emitter 16 or the detector 18). This would allow the sensor(s) to be activated only upon proper application of the sensor(s) to the probe tissue site (e.g. para 0035). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Narasimhan with the teachings of Mannheimer to provide mechanical switches that would allow the predictable result of activating the device only upon proper application of the sensor(s) to the probe tissue site.
Diebold teaches a similar wearable device having a detector, implemented as one or more sensors, for measuring values of one or more physiological measured parameters associated with a body of a human or animal subject (e.g. abstract) and includes a binary 


Regarding claim 27 modified Naransinhan renders the method of claim 26 obvious as recited hereinabove, Mannheimer teaches wherein the electrically connecting of the power source and the biometric sensor includes changing a switch to a closed state (e.g. fig. 2A-2B showing the switch being open and closed respectively).  

Regarding claim 28, modified Naransinhan renders the method of claim 27 obvious as recited hereinabove, Mannheimer teaches wherein the electrically disconnecting of the power source and the biometric sensor includes changing the switch to an open state (e.g. fig. 2A-2B showing the switch being open and closed respectively).   

Regarding claim 29, modified Naransinhan renders the method of claim 26 obvious as recited hereinabove, Mannheimer teaches wherein the electrically connecting of the power source and the biometric sensor includes controlling a state of a transistor (e.g. para 0043, 0053 “in addition to contact measurements based on mechanical switches, optical measurements, and temperature, a sensor contact with the tissue may be determined from electrical properties inherent to certain sensing components; it is noted that the applicant’s own specification states that any of the transistors, a relay, a mechanical switch, and/or any other switch(es) or device(s) (e.g., electrical or mechanical) can be used to electrically couple or decouple the power source 110.).

Regarding claim 30, modified Naransinhan renders the method of claim 26 obvious as recited hereinabove, further including obtaining a heart rate of a user via the biometric sensor (e.g. para 0059), Mannheimer teaches the biometric sensor including an optical heart rate monitor having a light emitting diode and a photo sensor (e.g. Fig. 2A, light emitter 16, detector 18).  

Regarding claim 31, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the circuits are in parallel to one another (e.g. para 0015 “pressure actuators 204” Figs 13 and 17).   

Regarding claim 32, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the circuits include respective conductive traces (e.g. liner actuator 72).  

Regarding claim 33, modified Naransinhan renders the wearable device of claim 32 obvious as recited hereinabove, wherein the conductive traces define respective dedicated communication paths (e.g. liner actuator 72).

Regarding claim 34, modified Naransinhan renders the wearable device of claim 15 obvious as recited hereinabove, wherein the circuits are wireless (e.g. para 0088 “device may include a separate power source, processor, communications port, memory, and inputs/outputs, etc. In further embodiments, the output may be transmitted (e.g., wirelessly) to a mobile device of a user”).   

Regarding claim 35, modified Naransinhan renders the wearable device of claim 15, Diebold teaches wherein the value satisfies the threshold when the first sum exceeds the second sum (e.g. para 0049).

Regarding claim 36, modified Naransinhan renders the wearable device of claim 15, Diebold teaches wherein the value satisfies the threshold when the first sum exceeds the second sum by a predefined value (e.g. para 0049).

Regarding claim 37, modified Naransinhan renders the wearable device of claim 15, Diebold teaches wherein the value corresponds to a difference between the first sum and the second sum (e.g. para 0049).

Regarding claim 38, modified Naransinhan renders the wearable device of claim 15, Diebold teaches wherein the value corresponds to a ratio of the first sum to the second sum (e.g. para 0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792